Brannon, Judge,
(dissenting in part):
I agree to the matter decided by the decree. I' do not agree to the proposition that a widow may be endowed of coal in place. Of course, if the husband owned the corpus including coal, when her dower is assigned, the surface included coal; but slie cannot work the coal by mines made by herself. If mines had been opened in her husband’s life, or by heirs before assignment of dowery, she would be dowable of them. But suppose the husband died owning only the coal. Is she dowable of that? I say no. What good would it do^ her? She could work mines opened in her husband’s life; but she could not for the first time open them. As far back as Brac-ton he stated the principle as regulating dower that a widow cannot claim a thing in dower, unless she may use and enjoy it "sine vasto, exilio ei destructions,” without waste, expulsion (forfeiture) and destruction. Scribner on Dower 206; 2 Minor’s Inst. 128. I agree to the widow’s participation in the money surplus because she united in deeds of trust having priority over her, and she is dowable of the money surplus by force of our statute. Donahue Oil & Gas, 64; Ohio Oil Co. v. Indiana, 177 U. S. 190.